DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/122,964 filed 
12/15/2020.

Claims Status
2.	This office action is based upon claims received on 08/26/2022, which replace all prior or other submitted versions of the claims.
	- Claims 1-22 are pending.
- Claims 1-9,11-22 are rejected.
- Claim 10 is objected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendments/Remarks
4.	Applicant's remarks/arguments, see page 9-16, filed 08/26/2022, have been acknowledged.

5.	Applicant's remarks/arguments, see page 9, filed 08/26/2022, with respect to the Claim Interpretation, have been noted with specific reference to the 112 (f) interpretation presented in the previous office action which is maintained herein, i.e. “A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig 2, paragraphs ¶0030, 0042-0044, 0047”, and that, “The term “a processing unit” are either defined in the specification as a particular structure or known by one skilled in the art as denoting a type of structure device” with reference made to “MPEP 2181, Non-specialized functions: functions known by those of ordinary skill in the art as being commonly performed by a general purpose computer or computer component” (Please see previous office action for details).

6.	Applicant's remarks/arguments, see page 9-10, filed 08/26/2022, with respect to the Claim Objections - Minor Informalities, have been considered and applicant’s amendments noted.  The Claim objections to Claims 3, 13, 7, 17, 21, have been withdrawn.

7.	Applicant's remarks/arguments, see page 10, filed 08/26/2022, with respect to the Claim Rejections - 35 U.S.C. §112(b), have been considered and applicant’s amendments noted.  The 35 U.S.C. §112(b) rejections of Claims 5, 15 presented in previous office action, have been withdrawn.

8.	Applicant's remarks/arguments, see page 7-10, filed 08/26/2022, with respect to the Claim Rejections - 35 U.S.C. §103, have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection. At least via dependency to the independent claims, applicable arguments pertaining to the dependent claims are also moot. Additionally, rejections for all claims as submitted are presented in the current office action.
To the extent the current office action continues to rely on Abeysekera et. al. (US-20150188675-A1) referenced hereafter as “Abeysekera” and KNECKT et. al (US-20210345403-A1) referenced hereafter as “KNECKT”, applicant’s remarks as may be applicable to Abeysekera and KNECKT are addressed below. It is further noted that the rejection of claim 1 (utilized as an example to represent other independent claims sharing parallel features as in claim1) is presented in a USC 103 rejection in combination with disclosures KNECKT et. al (US-20210345403-A1) referenced hereafter as “KNECKT”, further in view of ASTERJADHI et. al (US-20160316455-A1) referenced hereafter as “Asterjadhi”.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

9.	Regarding applicants remarks regarding Abeysekera See page 12 (ln 24-27) “Abeysekera does not teach or suggest "sending, by the transmit device, when the primary channel is sensed by the transmit device to be busy, a request frame for a receive device on one or more of the secondary channels that are sensed by the transmit device to be idle", as recited in amended claim 1.”
	Examiner respectfully contends otherwise noting applicant in its response does not address the specific references made in the office action to procedures disclosed by Abeysekera pertaining to procedures pertaining to FIG. 21. For reference purposes the specific section pertaining to Abeysekera as utilized in the rejection of subject limitation of claim 1 are presented as follows:
sending, by the transmit device, when the primary channel is sensed by the transmit device to be busy (Abeysekera – FIG.2 & ¶0156 ..exchange RTS and CTS frames… on part of channels.. instead of.. on primary channels.. Step 104;FIG. 21 NAV of CH1 & ¶0246 When a primary channel is busy, the wireless base station AP1 transmits ERTS frames F211 to F213 to the wireless communication terminal STA15 solely on secondary channels (Channels 2-4)); 
which the examiner respectfully contends and notes discloses: AP or transmit device with respect to the disclosed procedures of FIG.21 is depicted to sense primary channel busy - NAV set as busy and sends RTS request on adjacent secondary channels instead of on primary channels i.e. senses primary channels are busy.
 a request frame for a receive device on one or more of the secondary channels (Abeysekera - FIG.2 & ¶0156 S104 See above ;FIG. 21 NAV of CH1 & ¶0246 See above); 
which the examiner respectfully contends and notes discloses: the depicted ERTS (extended RTS) request are sent to respective receive device on secondary CH2,3,4 other than primary CH1 i.e. instead of on primary channels i.e. senses primary channels are busy.
that are sensed by the transmit device to be idle (Abeysekera - FIG. 21 & ¶0245 perform communication on secondary channels by obtaining an access right on an idle secondary channel even when a primary channel is busy in the wireless base station AP1; ¶0246 see above); 
which the examiner respectfully contends and notes discloses: the Secondary channels utilized to send the request frame are idle; 
	As such the examiner respectfully contends that the disclosures of Abeysekera as applied to the procedures of FIG. 21 as disclosed continue to read upon the subject claim limitations as recited and applicant’s remarks as presented are not persuasive.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

10.	Regarding applicants remarks regarding Abeysekera See page 14 (ln 14-18) “Abeysekera fails to disclose "selecting, by the transmit device, a contiguous set of the secondary channels on which the transmit device received a response frame from the receive device, to use for a data channel; and selecting one of the secondary channels in the data channel as a temporary primary channel" of amended claim 1”, applicant is respectfully directed to the new grounds of rejection of claim 1 (utilized as an example representing other claims with parallel features) rejected under 35 U.S.C. 103 as being unpatentable over Abeysekera et. al. (US-20150188675-A1) referenced hereafter as “Abeysekera” in view of KNECKT et. al (US-20210345403-A1) referenced hereafter as “KNECKT”, further in view of ASTERJADHI et. al (US-20160316455-A1) referenced hereafter as “Asterjadhi” where each and every limitation as currently presented as amended are disclosed in combination.
	The rejection has been revised and set forth below according to the amended claims (see Office Action).

11.	Regarding applicants remarks regarding KNECKT See page 14 (ln 22-25) “Kneckt does not teach or suggest "sending, by the transmit device, when the primary channel is sensed by the transmit device to be busy, a request frame for a receive device on one or more of the secondary channels that are sensed by the transmit device to be idle", as recited in amended claim 1.
	The examiner respectfully contends otherwise noting the disclosures KNECKT as presented in the current office action and the previous office action are presented in combination in rejecting the features of Claim 1.  For reference purposes the portions of the subject claim limitation attributed to KNECKT are presented below as utilized in the new grounds rejection of Claim 1 (See office action): 
the method comprising: sending, by the transmit device, a request frame for a receive device on one or more of the secondary channels (KNECKT FIG. 4 & ¶0068 RTS station 110 performs CCA ED on the secondary channels 470b-470h over PIFS 450. Each secondary channel 470b-470h may be idle or busy..CCA ED measurements ....indicate ..secondary channels 470b, 470e, 470f, and 470g are idle, while ..corresponding secondary channels 470c, 470d, and 470h are busy.. RTS station 110 transmits RTS frames 420a, 420b, 420e, 420f, and 420g to CTS station 120;FIG. 6B depicted RTS 620b-d); 
which the examiner respectfully contends and notes discloses: RTS transmit device sends RTS request (frame) on idle one or more secondary channels . 
that are sensed by the transmit device to be idle (KNECKT - FIG. 4 & ¶0068 see above); 
which the examiner respectfully contends and notes discloses:  RTS request frame sent on secondary channels sensed to be idle by transmitting side. ; 
monitoring, by the transmit device, for a response frame on each of the one or more of the secondary channels (KNECKT - FIG.4 & ¶0071 CTS station 120's CCA ED measurements … indicate.. secondary channels 470c, 470d, 470e, and 470f are idle...corresponding secondary channels, 470b, 470g and 470h are busy. .. CTS station 120 transmits CTS frames 440e, 440f, along with CTS 440a via their respective channels to RTS station 110; ¶0072 RTS station 110 receives CTS frames 440a, 440e, and 440f, and subsequently sends data on the corresponding channels to CTS station 120; FIG. 6B & ¶0081 CTS station 120 performs SD on primary channel 610a and determines that primary channel 610a is busy.. does not transmit a CTS frame on primary channel 610a.., determines….secondary channels 610b, 610c, and 610d are idle, and transmits CTS frames 630b, 630c, and 630d to RTS station 110 in corresponding secondary channels, even when primary channel 610a is busy)); 
which the examiner respectfully contends and notes discloses: RTS transmit station receives or monitors for response CTS frames from CTS receive device sent on one or more secondary channels in response to corresponding RTS request frames from RTS transmit device on Secondary channels.
	It is respectfully noted that the specific disclosures referenced above by KNECKT, continue to disclose and read upon the subject claim limitations as recited, and furthermore that, the portion of the subject limitation “when the primary channel is sensed by the transmit device to be busy” referenced in applicant’s remarks against KNECT, is disclosed in combination as noted above by “Abeysekera”.  
Therefore, where the rejection of the claim 1 limitations are presented via combination disclosures of Abeysekera in view of KNECT as in the Previous office action, and now Abeysekera in view of KNECT and Asterjadhi as in the current office action, the examiner respectfully contends that applicant’s remarks pertaining to KNECT as referenced above, are directed against the KNECT reference individually, and one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references used to address the rejection of appellant’s claims (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).
	Applicant is respectfully directed to the new grounds of rejection of claim 1 (utilized as an example representing other claims with parallel features) rejected under 35 U.S.C. 103 as being unpatentable over Abeysekera et. al. (US-20150188675-A1) referenced hereafter as “Abeysekera” in view of KNECKT et. al (US-20210345403-A1) referenced hereafter as “KNECKT”, further in view of ASTERJADHI et. al (US-20160316455-A1) referenced hereafter as “Asterjadhi” where each and every limitation as currently presented as amended are disclosed in combination.

12.	Regarding applicants remarks regarding Abeysekera and KNECKT See page 16 (ln 10-12) “it would not have been obvious to one of ordinary skill in the art to modify the teachings of Abeysekera, in accordance with the teachings of Kneckt, in order to arrive at all the features of claim 1”, it is respectfully noted that applicant’s remarks as presented are not persuasive, since as  addressed above as noted, the disclosures of Abeysekera and KNECKT continue to read upon the subject claim limitation as recited, and Abeysekera and KNECKT are from analogous art and from the same field of endeavor, combined as presented to address the subject limitations as presented.  
Applicant’s is directed to the new grounds of rejection of claim 1 (utilized as an example representing other claims with parallel features) rejected under 35 U.S.C. 103 as being unpatentable over Abeysekera et. al. (US-20150188675-A1) referenced hereafter as “Abeysekera” in view of KNECKT et. al (US-20210345403-A1) referenced hereafter as “KNECKT”, further in view of ASTERJADHI et. al (US-20160316455-A1) referenced hereafter as “Asterjadhi” where each and every limitation as currently presented as amended are disclosed in combination.
Furthermore regarding applicant’s remarks pertaining to the motivation to combine the teachings of Abeysekera and KNECKT, the examiner notes and recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

13.	The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Objections (minor informalities)
14.         Claim 18 is objected to because of the following informalities:
15.	Claim 18 is noted as reciting similar and parallel features to claim 8.  Applicant has amended Claim 8 to recite “[[a]] the temporary primary but however does not amend parallel features in Claim 18. While it is possible that such a lack of amendment is inadvertent, claim 18 is not presented in a manner similar to claim 8 and questions are raised as to the applicant’s intent and objective for claim 18.  Examiner best interprets claim 18 and requests applicant’s attention, clarification and/or correction as appropriate.

Claim Rejections - 35 USC § 103
16.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17.	Claims 1-2, 7-9, 11-12, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Abeysekera et. al. (US-20150188675-A1) referenced hereafter as “Abeysekera” in view of KNECKT et. al (US-20210345403-A1) referenced hereafter as “KNECKT”, further in view of ASTERJADHI et. al (US-20160316455-A1) referenced hereafter as “Asterjadhi”.

Regarding Claim 1. (Currently Amended) Abeysekera teaches: A method for transmitting data by a transmit device (Abeysekera – FIG. 1, FIG. 2 Step 104, Step S106 & ¶0152 transmission process of the wireless base station AP1 shown in FIG. 1; NOTE: AP1 – transmit device )  in a wireless communication channel bandwidth of a wireless network (Abeysekera - FIG.1 & ¶0141 (ln 13-18) supporting the maximum transmission/reception bandwidth of 80 MHz; FIG. 55 & ¶0140 a primary channel and secondary channels each using a unit channel of 20 MHz in the entire band of 80 MHz for each cell: NOTE: 80 MHZ channel bandwidth comprising depicted 20 MHz adjacent sub channels), 
the wireless communication channel bandwidth including a set of adjacent frequency channels of uniform bandwidth that comprise a primary channel for the transmit device and a plurality of secondary channels (Abeysekera – FIG. 1, FIG. 55 & ¶0140 See above; NOTE: 80 MHz bandwidth channel comprising adjacent 20 uniform bandwidth MHz channels), 
the method comprising: 
sending, by the transmit device, when the primary channel is sensed by the transmit device to be busy (Abeysekera – FIG.2 & ¶0156 ..exchange RTS and CTS frames… on part of channels.. instead of.. on primary channels.. Step 104;FIG. 21 NAV of CH1 & ¶0246 When a primary channel is busy, the wireless base station AP1 transmits ERTS frames F211 to F213 to the wireless communication terminal STA15 solely on secondary channels (Channels 2-4); NOTE: AP or transmit device with respect to the disclosed procedures of FIG.21 is depicted to sense primary channel busy - NAV set as busy and sends RTS (request on adjacent secondary channels ) ), a request frame for a receive device on one or more of the secondary channels (Abeysekera - FIG.2 & ¶0156 S104 See above ;FIG. 21 NAV of CH1 & ¶0246 See above; NOTE: depicted ERTS (extended RTS) request sent on secondary CH2,3,4 other than primary CH1) ) that are sensed by the transmit device to be idle (Abeysekera - FIG. 21 & ¶0245 perform communication on secondary channels by obtaining an access right on an idle secondary channel even when a primary channel is busy in the wireless base station AP1; ¶0246 see above; NOTE: Secondary channels are idle); 
monitoring, by the transmit device, for a response frame on each of the one or more of the secondary channels (Abeysekera - FIG.2 & ¶0156 S104 See above; FIG. 21 & ¶0247 terminal STA15 sends back ECTS frames F214 and F215 on secondary channels (Channels 2, 4) (time t.sub.112). The ECTS frame includes list information showing available channel numbers among channel numbers notified via ERTS; NOTE: STA sends CTS as part of RTS CTS exchange to AP or transmit device in response to request RTS monitors for CTS response frame on idle secondary channel);
 selecting, by the transmit device, a set of the secondary channels on which the transmit device received a response frame from the receive device, to use for a data channel; selecting, by the transmit device, one of the secondary channels (Abeysekera - FIG.2 & ¶0156 S104 See above; ¶0157 Subsequently.. transmitting data to secondary wireless communication stations on secondary channels S106 ; FIG. 21 depicted implement data transmission & ¶0246 See above .. ERTS frame includes list information showing channel numbers scheduled for data transmission as well as channel numbers which can be temporarily used in the time which is set to a Duration field in connection with a primary channel; NOTE: AP or transmit device with respect to the procedures of FIG.21 is depicted as after Step S104 sending or implementing data transmission on channels comprising secondary channels comprising channels on which the AP1 received ECTS from STA 15 i.e. the transmit device can also select one of the secondary channels on which response frame received); 
selecting, one of the secondary channels in the data channel as a temporary primary channel (Abeysekera FIG. 12 & ¶0247….. During the busy period of a primary channel, the wireless communication terminal STA15 temporarily uses a secondary channel as a primary channel; NOTE: As part of the procedure i.e. method, the STA 15 in the absence of an available primary channel, uses i.e. selects a secondary channel from the secondary channels as a primary channel); 
and sending, by the transmit device, a data transmission for the receive device using [[a]] the data channel (Abeysekera - FIG.2 & ¶0156 S104 See above; ¶0157 Subsequently.. transmitting data to secondary wireless communication stations on secondary channels S106 ; FIG. 21 depicted implement data transmission & ¶0246 See above .. ERTS frame includes list information showing channel numbers scheduled for data transmission as well as channel numbers which can be temporarily used in the time which is set to a Duration field in connection with a primary channel; NOTE: AP or transmit device is depicted as after Step S104 sending or implementing data transmission on channels comprising secondary channels) 
Assuming arguendo (emphasis added Abeysekera discloses features as referenced above) Abeysekera does not appear to explicitly disclose or strongly suggest: sending, by the transmit device, a data transmission for the receive device using [[a]] the data channel.
	KNECKT discloses: A method for transmitting data by a transmit device (KNECKT - FIG. 4 & ¶0072 subsequently sends data on the corresponding channels to CTS station 120; FIG. 6 B & ¶ RTS station 110 transmitting data 650c and 650d to CTS station 120) in a wireless communication channel bandwidth of a wireless network (KNECT – FIG.4 & ¶0067 an RTS station 110 can perform CCA ED over the secondary channels utilizing a 20 MHz CCA threshold values to determine whether individual secondary channels are idle or busy; FIG. 5 & ¶0074 FIG. 5, may be described with elements of FIGS. 1A, 1B, and 2-4… RTS station 110 and/or CTS station 120 can perform CCA ED per 20 MHz channel to sense whether a channel is idle or busy; FIG. 6 & ¶0080 FIG. 6B, may be described with elements of FIGS. 1A, 1B, 2-5, and 6A; NOTE: RTS and CTS request and response frames and sensing operation performed on maximum channel bandwidth comprising 40,80,160, 240, 320 MHz with adjacent 20 MHz channels), 
the wireless communication channel bandwidth including a set of adjacent frequency channels of uniform bandwidth that comprise a primary channel for the transmit device and a plurality of secondary channels (KNECKT FIG. 4, FIG. 5 & FIG. 6 ¶0074 see above; NOTE: channel bandwidth comprises adjacent 20 MHZ band widths for transmit and receive operation),
the method comprising: sending, by the transmit device, a request frame for a receive device on one or more of the secondary channels (KNECKT FIG. 4 & ¶0068 RTS station 110 performs CCA ED on the secondary channels 470b-470h over PIFS 450. Each secondary channel 470b-470h may be idle or busy..CCA ED measurements ....indicate ..secondary channels 470b, 470e, 470f, and 470g are idle, while ..corresponding secondary channels 470c, 470d, and 470h are busy.. RTS station 110 transmits RTS frames 420a, 420b, 420e, 420f, and 420g to CTS station 120;FIG. 6B depicted RTS 620b-d; NOTE: RTS transmit device sends RTS request (frame) on idle one or more secondary channels ) that are sensed by the transmit device to be idle (KNECKT - FIG. 4 & ¶0068 see above; NOTE: RTS request frame sent by RTS station i.e. by the transmit device on the secondary channels sensed to be idle by transmitting side) ; 
monitoring, by the transmit device, for a response frame on each of the one or more of the secondary channels (KNECKT - FIG.4 & ¶0071 CTS station 120's CCA ED measurements … indicate.. secondary channels 470c, 470d, 470e, and 470f are idle...corresponding secondary channels, 470b, 470g and 470h are busy. .. CTS station 120 transmits CTS frames 440e, 440f, along with CTS 440a via their respective channels to RTS station 110; ¶0072 RTS station 110 receives CTS frames 440a, 440e, and 440f, and subsequently sends data on the corresponding channels to CTS station 120; FIG. 6B & ¶0081 CTS station 120 performs SD on primary channel 610a and determines that primary channel 610a is busy.. does not transmit a CTS frame on primary channel 610a.., determines….secondary channels 610b, 610c, and 610d are idle, and transmits CTS frames 630b, 630c, and 630d to RTS station 110 in corresponding secondary channels, even when primary channel 610a is busy; NOTE: RTS transmit station receives or monitors for response CTS frames from CTS receive device sent on one or more secondary channels in response to corresponding RTS request frames from RTS transmit device on Secondary channels);
selecting, by the transmit device, a contiguous set of the secondary channels on which the transmit device received a response frame from the receive device, to use for a data channel (KNECT - FIG. 6B & ¶0081 See above; NOTE: the RTS device i.e. transmit device sends data on the contiguous set of secondary channels (i.e. selects the contiguous secondary channels, to use for a data channel) on which CTS (i.e. clear to send) response frames were received from the receive device);
 and sending, by the transmit device, a data transmission for the receive device using [[a]] the data channel (KNECKT - FIG.4 & ¶0072 See above; FIG. 6B & ¶0081 See above ;¶0082 like example 600.. RTS station 110 transmitting data 650c and 650d to CTS station 120; NOTE: sending data transmission to CTS station on secondary channels which are the one or more corresponding secondary channels on which the transmit device received CTS in response to the RTS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abeysekera with teachings of KNECKT, since it enables flexible EHT bandwidth (BW) channel reservation, Clear Channel Assessment (CCA) sensing per 20 MHz BW to determine whether each channel is busy or idle, enables flexible BW reservation schemes that maximize the reserved bandwidth even if some channels are busy, and allows Clear to Send (CTS) transmissions even when a CTS station determines that the primary channel is busy (KNECKT - ¶0004, ¶0037).
While Abeysekera in view of KNECT teaches: A method for transmitting data by a transmit device in a wireless communication channel bandwidth of a wireless network, the wireless communication channel bandwidth including a set of adjacent frequency channels of uniform bandwidth that comprise a primary channel for the transmit device and a plurality of secondary channels, 
the method comprising: sending, by the transmit device, when the primary channel is sensed by the transmit device to be busy, a request frame for a receive device on one or more of the secondary channels that are sensed by the transmit device to be idle; 
monitoring, by the transmit device, for a response frame on each of the one or more of the secondary channels; selecting, by the transmit device, a set of the secondary channels on which the transmit device received a response frame from the receive device, to use for a data channel; selecting, by the transmit device, one of the secondary channels; selecting, one of the secondary channels in the data channel as a temporary primary channel; and sending, by the transmit device, a data transmission for the receive device using [[a]] the data channel 
Abeysekera in view of KNECT does not appear to explicitly disclose or strongly suggest: a contiguous set;  selecting, by the transmit device, a temporary primary channel;
Asterjadhi discloses: selecting, by the transmit device, a contiguous set of the secondary channels, to use for a data channel (Asterjadhi – FIG. 7A & ¶0070…. an HE AP may define one or more “alternate temporary primary channels”….. secondary idle channel bandwidths…. or pre-allocate….before…. availability of the channels is signaled; FIG. 8 & ¶0071 …… AP may send a channel allocation (CHA) frame (e.g., a data frame, RTS frame, CTS frame, etc.), comprising legacy compatible signaling (e.g., channel bonding information) for channel bonding, notifying HE STAs of a possible simultaneous HE transmission (i.e., MU transmissions) on the alternate temporary primary channels; NOTE: An AP i.e. the transmit device, that can select by sending a request CHA frame (i.e. RTS or CTS) indicating the selection of a contiguous set secondary channels utilized as temporary primary channels, such as depicted for STA 4 (See FIG. 8) to use for a data channel to send data to STA4); 
selecting, by the transmit device, one of the secondary channels in the data channel as a temporary primary channel (Asterjadhi – FIG. 7A & ¶0070; FIG. 8 & ¶0071 See above; NOTE: An AP i.e. the transmit device, that can select by sending a request CHA frame (i.e. RTS or CTS) indicating the selection of a contiguous set secondary channels utilized as temporary primary channels i.e. at least one of the two contiguous secondary channels in the data channel are selected as temporary primary channels); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abeysekera in view of KNECT with teachings of Asterjadhi, since Asterjadhi presents techniques for legacy compatible signaling for channel bonding, which may enable a more efficient use of bandwidth e.g., by enabling secondary channels to be used for delivering and receiving PPDUs to multiple STAs, while the primary channel is used by legacy STAs (Asterjadhi - ¶0057).

Regarding Claim 2 (Original). Abeysekera in view of KNECKT and Asterjadhi teaches: The method of claim 1
furthermore Abeysekera discloses: wherein each of the primary channel and the secondary channels has a bandwidth of 20MHz (Abeysekera - FIG. 55 & ¶0140 See claim 1: NOTE primary and secondary each have a unit of 20 MHz ), and the request frame and the response frame each have respective frame formats configured for a 20MHz channel (Abeysekera FIG.21 See claim 1– NOTE: depicts RTS and CTS on individual secondary channels where secondary channels can be 20 MHz).  
furthermore KNECKT discloses: wherein each of the primary channel and the secondary channels has a bandwidth of 20MHz (KNECKT - FIG. 4 & ¶0067 see claim 1; ¶0070 CTS station 120 can perform CCA ED on the secondary channels 470b-470h over a Short Interframe Space (SIFS) 460 using a CCA threshold corresponding to a 20 MHz channel … CCA threshold in example 400 corresponds to 20 MHz channels rather than the entire transmission BW threshold: NOTE primary and secondary channel each have a unit of 20 MHz bandwidth), and the request frame and the response frame each have respective frame formats configured for a 20MHz channel (KNECT FIG.4 & ¶0067-0068 See claim 1; ¶0070 see above; ¶0071 see claim 1  – NOTE: depicts RTS and CTS on individual secondary channels where secondary channels are 20 MHz).

Regarding Claim 7 (Currently Amended). Abeysekera in view of KNECKT and Asterjadhi teaches: The method of claim 1, 
furthermore KNECKT discloses: comprising, included in the data channel to confirm that the data channel is idle (KNECT FIG. 6 A & ¶0079.. After another SIFS, RTS station 110 transmits data 650a, 650b, and 650d in channels that correspond to the received CTS frames; ¶0082 See claim 1; NOTE: RTS Station performs ED over SIFS prior to sending data on channels corresponding to CTS frames ).

Regarding Claim 8. (Currently Amended) Abeysekera in view of KNECKT and Asterjadhi teaches: The method of claim 1 
furthermore Abeysekera discloses: wherein the request frame and the response frame are a transmit-on-secondary-request (ToSR) frame and a transmit-on-secondary granted (ToSG) frame respectively (Abeysekera – FIG. 10, ¶0189 .. RTS frame uses Scrambler Initialization of a wireless frame header; FIG. 15 depicts Header; FIG.2 & ¶0156 See claim1 transmits ERTS frames..solely on secondary channels (Channels 2-4); FIG.2 & ¶0156; FIG. 21 & ¶0247 See claim1 …CTS frames..on secondary channels .. ECTS frame includes list information showing available channel numbers among channel numbers notified via ERTS; NOTE: RTS frames requesting secondary channels or ToSR and CTS Frames granting secondary channels or ToSG ), each comprising a Physical (PHY) Header (Abeysekera – FIG. 15 & FIG. 10 See above; NOTE: frame header ) and a temporary primary field, the temporary primary field including respective locations mapping to respective secondary channels for indicating one of the secondary channels as [[a]] the temporary primary secondary channel (Abeysekera - ¶0245 see claim 1.. possible to transmit ECTS on noncontiguous channels while temporarily using one of idle secondary channels as a primary channel; ¶0247 .. See claim 1.. ECTS frame includes list information showing available channel numbers among channel numbers notified via ERTS; NOTE: both ECTS and ERTS contains or comprises list or information section or field identifying secondary channels to be used as the primary temporarily selected for use by the CTS sending device)

furthermore KNECKT discloses: wherein the request frame and the response frame are a transmit-on-secondary-request (ToSR) frame and a transmit-on-secondary granted (ToSG) frame respectively (KNECKT FIG. 4 & ¶0068;FIG. 6B See claim1 ; FIG.4 & ¶0071; ¶0072; FIG. 6B & ¶0081 See claim1 ; NOTE: RTS transmit device sends RTS request (frame) on idle one or more secondary channels or transmit on secondary request frame & response CTS frames sent on one or more secondary channels in response to corresponding RTS request frames from RTS transmit device on Secondary channels granting data transmission by RTS device or Transmit on secondary grant frame), each comprising a Header and a Medium Access Control (MAC) Header (KNECT – FIG. 9 depicts MAC header & ¶0095 preamble 905…; FIG. 10 depicts MAC header & ¶0101 preamble 1005; NOTE: both RTS frame and CTS frame have a preamble or header and MAC header  ) 
furthermore Asterjadhi discloses: a request frame; a response frame; wherein the request frame and the response frame (Asterjadhi - FIG. 6A…. a frame format for a PPDU 600A…. comprise an L-STF/L-LTF/LSIG field 602A, a Service field 604A, and a PHY Service Data Unit 606A; FIG. 7C…. a bitmap of 7 bits may be provided in which each bit of the bitmap may indicate a different idle channel (e.g., CB_P2, CB_S2, CB_P3, CB_S3, etc.…..FIG. 7A; FIG. 7A & ¶0070 See Claim1; FIG. 8 & ¶0071 See Claim1…AP may send a channel allocation (CHA) frame (e.g., a data frame, RTS frame, CTS frame, etc.); NOTE: A RTS frame and a CTS frame wherein the RTS  and the CTS frame both a CHA may comprise a bit map) each comprising a Physical (PHY) Header and a temporary primary bitmap field, the temporary primary bitmap field including respective bit locations mapping to respective secondary channels for indicating one of the secondary channels as [[a]] the temporary primary (Asterjadhi - FIG. 6A  See above ; FIG. 7C See above; FIG. 7A & ¶0070 See Claim1; FIG. 8 & ¶0071 See Claim1…AP may send a channel allocation (CHA) frame (e.g., a data frame, RTS frame, CTS frame, etc.); NOTE: a PPDU data frame format with a subfield within the header (i.e. a temporary primary bitmap field) to the PSDU for RTS /CTS (i.e. a PHY header of one or both of RTS/CTS) the subfield indicating i.e. mapping to secondary channels identified for use as the temporary primary channels used for subsequent data transmittal).

Regarding Claim 9 (Original). Abeysekera in view of KNECKT and Asterjadhi teaches: The method of claim 8 
furthermore KNECT discloses: comprising: determining, by the transmit device, to apply either a first acknowledgement mode 
or 
a second acknowledgement mode (KNECKT FIG. 6A & FIG. 6B depicts BA block acknowledgements corresponding to RTS 7 CTS; ¶0079 CTS station 120 transmits block acknowledgements (BAs) 670a, 670b, and 670d to RTS station 110: NOTE: RTS and CTS mode with BA acknowledgements sent to a chosen secondary channel), wherein in the first acknowledgement mode the transmit device will, after sending the data transmission, monitor for a duplicate acknowledgment frame on all of the secondary channels included in the data channel, and in the second acknowledgement mode the transmit device will, after sending the data transmission, monitor for an acknowledgment frame only on a secondary channel that is known by the transmit device (KNECKT FIG. 6A & FIG. 6B; ¶0079 See above: NOTE: RTS and CTS mode with BA acknowledgements sent to a chosen secondary channel)
furthermore Abeysekera discloses:  a secondary channel that is known as the temporary primary channel (Abeysekera - ¶0245 see claim 1.. possible to transmit ECTS on noncontiguous channels while temporarily using one of idle secondary channels as a primary channel; ¶0247 .. See claim 1.. ECTS frame includes list information showing available channel numbers among channel numbers notified via ERTS; NOTE: both ECTS and ERTS contain list or field or information identifying secondary channels to be used as a primary temporarily)).  
 
Regarding Claim 11 (Currently Amended). Abeysekera teaches: An access point station (AP) for transmitting data for a station (STA) (Abeysekera – FIG. 1, FIG. 2 Step 104, Step S106 & ¶0143 receiving or transmitting data in the IEEE802.11 wireless LAN system, to operate using orthogonal frequency division multiple access (OFDMA), thus effectively using idle channels;¶0152 transmission process of the wireless base station AP1 shown in FIG. 1; NOTE: AP1 – transmit device in WLAN using OFDMA) in a communication channel bandwidth of wireless local area network (WLAN) (Abeysekera - FIG.1 & ¶0141 (ln 13-18) supporting the maximum transmission/reception bandwidth of 80 MHz; FIG. 55 & ¶0140 a primary channel and secondary channels each using a unit channel of 20 MHz in the entire band of 80 MHz for each cell; ¶0143 see above; NOTE: 80 MHZ channel bandwidth comprising depicted 20 MHz adjacent sub channels), the wireless communication channel bandwidth including a set of adjacent frequency channels of uniform bandwidth that comprise a primary channel assigned to the AP and a plurality of secondary channels Abeysekera – FIG. 1, FIG. 55 & ¶0140 See above; NOTE: 80 MHz bandwidth channel comprising adjacent 20 uniform bandwidth MHz channels), the AP comprising: a processing unit (FIG. 1 & ¶0149  a controller 14; ¶0354carry out wireless communication processes in such a way that programs implementing functions of wireless base stations and wireless communication terminals shown FIG. 1 are stored in computer-readable storage media, and then computer systems read programs stored in storage media so as to load and execute programs); a transmitter and receiver coupled to the processing unit for sending and receiving signals in the WLAN (FIG.1 & ¶0149 a wireless communication part 11); and a non-transient storage storing executable instructions that, when executed by the processing unit (¶0354 See above; NOTE: storage medium storing instruction executed by computer), 
(See the rejection of Claim 1, Claim 11 recites similar and parallel features to Claim 1, and Claim 11 pertains to an access point associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate)
cause the AP to: send, when the primary channel is sensed by the AP to be busy, a request frame for a STA on one or more of the secondary channels that are sensed by the AP to be idle; monitor for a response frame on each of the one or more of the secondary channels; select a contiguous set of the secondary channels on which the AP received a response frame from the STA, to use for a data channel; select one of the secondary channels in the data channel as a temporary primary channel; and send a data transmission for the STA using [[a]] the data channel  (See the rejection of Claim 1, Claim 11 recites similar and parallel features to Claim 1, and Claim 11 pertains to an access point associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 12 (Original) .  Abeysekera in view of KNECKT and Asterjadhi teaches: The AP of claim 11
(See the rejection of Claim 2, Claim 12 recites similar and parallel features to Claim 2, and Claim 12 pertains to an access point associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate) wherein each of the primary channel and the secondary channels has a bandwidth of 20MHz, and the request frame and the response frame each have respective frame formats configured for a 20MHz channel (See the rejection of Claim 2, Claim 12 recites similar and parallel features to Claim 2, and Claim 12 pertains to an access point associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 17 (Currently Amended). Abeysekera in view of KNECKT and Asterjadhi teaches: The AP of claim 11, (See the rejection of Claim 7, Claim 17 recites similar and parallel features to Claim 7, and Claim 17 pertains to an access point associated to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)
wherein the executable instructions, when executed by the processing unit, cause the AP to: (See the rejection of Claim 7, Claim 17 recites similar and parallel features to Claim 7, and Claim 17 pertains to an access point associated to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 18 (Original). Abeysekera in view of KNECKT and Asterjadhi teaches: The AP of claim 11 (See the rejection of Claim 8, Claim 18 recites similar and parallel features to Claim 8, and Claim 18 pertains to an access point associated to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)wherein the request frame and the response frame are a transmit-on-secondary-request (ToSR) frame and a transmit-on-secondary granted (ToSG) frame respectively, each comprising a Physical (PHY) Header and a Medium Access Control (MAC) Header and a temporary primary bitmap field, the temporary primary bitmap field including respective bit locations mapping to respective secondary channels for indicating one of the secondary channels as a temporary primary secondary channel (Note: interpretation for the temporary primary secondary channel as applied in Claim 8 also applies to a temporary primary secondary in Claim 18 - See the rejection of Claim 8, Claim 18 recites similar and parallel features to Claim 8, and Claim 18 pertains to an access point associated to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 19 (Original). Abeysekera in view of KNECKT and Asterjadhi teaches The AP of claim 18 (See the rejection of Claim 9, Claim 19 recites similar and parallel features to Claim 9, and Claim 19 pertains to an access point associated to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate)
wherein the executable instructions, when executed by the processing unit, cause the AP to: apply either a first acknowledgement mode or a second acknowledgement mode, wherein in the first acknowledgement mode the AP will, after sending the data transmission, monitor for a duplicate acknowledgment frame on all of the secondary channels included in the data channel, and in the second acknowledgement mode the AP will, after sending the data transmission, monitor for an acknowledgment frame only on a secondary channel that is known by the AP as the temporary primary channel(See the rejection of Claim 9, Claim 19 recites similar and parallel features to Claim 9, and Claim 19 pertains to an access point associated to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 20 (Currently Amended). Abeysekera teaches: A non-transient computer readable medium storing computer implementable instructions for configuring a transmit device (Abeysekera - ¶0354 carry out wireless communication processes in such a way that programs implementing functions of wireless base stations and wireless communication terminals shown FIG. 1 are stored in computer-readable storage media, and then computer systems read programs stored in storage media so as to load and execute programs) for transmitting data for a receive device in a communication channel bandwidth of wireless network, the wireless communication channel bandwidth including a set of adjacent frequency channels of uniform bandwidth that comprise a primary channel assigned to the transmit device and a plurality of secondary channels (Abeysekera See Claim 1, Claim 11), 
(See the rejection of Claim 1, Claim 20 recites similar and parallel features to Claim 1, and Claim 20 pertains to non-transient computer readable medium associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
the instructions including instructions for: sending, by the transmit device, when the primary channel is sensed by the transmit device to be busy, a request frame for a receive device on one or more of the secondary channels that are sensed by the transmit device to be idle; monitoring, by the transmit device, for a response frame on each of the one or more of the secondary channels; selecting, by the transmit device, a contiguous set of the secondary channels on which the transmit device received a response frame from the receive device, to use for a data channel; selecting, by the transmit device, one of the secondary channels in the data channel as a temporary primary channel; and sending, by the transmit device, a data transmission for the receive device using [[a]] the data channel  (See the rejection of Claim 1, Claim 20 recites similar and parallel features to Claim 1, and Claim 20 pertains to non-transient computer readable medium associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 21 (Currently Amended). Abeysekera teaches: A method for receiving data sent by transmit device (Abeysekera – FIG. 1, FIG. 2 Step 104, Step S106 & ¶0152 transmission process of the wireless base station AP1 shown in FIG. 1; NOTE: AP1 – transmit device transmitting to a receive device that receives )  in a wireless communication channel bandwidth of a wireless network, the wireless communication channel bandwidth including a set of adjacent frequency channels of uniform bandwidth that comprise a primary channel for the transmit device and a plurality of secondary channels, 
(See the rejection of Claim 1, Claim 21 recites similar and parallel features to Claim 1, and Claim 21 pertains to a method for receiving data associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate)the method comprising: receiving, at a receive device, a request frame on one or more of the secondary channels (Abeysekera - FIG.2 & ¶0156 S104;FIG. 21 & ¶0246 See claim1FIG. 21 & ¶0245 See claim 1; ¶0246 see above; NOTE: depicted ERTS (extended RTS) request sent on secondary CH2,3,4 other than primary CH1 to a receive device); sending, by the receive device, a response frame on at least some of the one or more of the secondary channels(Abeysekera - FIG.2 & ¶0156; FIG. 21 & ¶0247See claim 1; NOTE: receive device STA sends CTS as part of RTS CTS exchange to AP or transmit device in response to request RTS monitors for CTS response frame on idle secondary channel); and receiving, by the receive device, a data transmission through a data channel that includes a contiguous set of the secondary channels on which the receive device sent the response frames (KNECT - FIG. 6B & ¶0081 See Claim 1; NOTE: the RTS device i.e. transmit device sends data on the contiguous set of secondary channels (i.e. selects the contiguous secondary channels, to use for a data channel) on which CTS (i.e. clear to send) response frames were received from the receive device), the data channel excluding the primary channel and including a temporary primary channel  (See the rejection of Claim 1, Claim 21 recites similar and parallel features to Claim 1, and Claim 21 pertains to a method for receiving data associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 22 (Original). Abeysekera in view of KNECKT and Asterjadhi teaches: The method of claim 21 
furthermore KNECT discloses: comprising: determining, by the receive device, based on information included in one or more request frames (KNECKT FIG. 6A & FIG. 6B, ¶0077 RTS station 110 transmits RTS frames to CTS station 120; ¶0079 Subsequently, CTS station 120 transmits CTS frames 630a, 630b, and 630d to RTS station 110… After another SIFS, RTS station 110 transmits data 650a, 650b, and 650d in channels that correspond to the received CTS frames.. CTS station 120 transmits block acknowledgements (BAs) 670a, 670b, and 670d; NOTE: In response to or based upon RTS CTS frame exchange ), 
(See the rejection of Claim 9, Claim 22 recites similar and parallel features to Claim 9, and Claim 22 pertains to a method for receiving data associated to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate)
to apply either a first acknowledgement mode 
or 
a second acknowledgement mode (KNECKT FIG. 6A & FIG. 6B depicts BA block acknowledgements corresponding to RTS 7 CTS; ¶0079 CTS station 120 transmits block acknowledgements (BAs) 670a, 670b, and 670d to RTS station 110: NOTE: RTS and CTS mode with BA acknowledgements sent by receiving device to/on a chosen secondary channel), 
wherein in the first acknowledgement mode the receive device will, after receiving sending the data transmission, send duplicate acknowledgment frames on all of the secondary channels included in the data channel, and in the second acknowledgement mode the receive device will, after receiving the data transmission, send an acknowledgment frame only on a single secondary channel (KNECKT FIG. 6A & FIG. 6B; ¶0079 See above: NOTE: RTS and CTS mode with BA acknowledgements sent to/on a chosen secondary channel). 
(See the rejection of Claim 9, Claim 22 recites similar and parallel features to Claim 9, and Claim 22 pertains to a method for receiving data associated to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate).

18.	Claims 3-6, 13-16   are rejected under 35 U.S.C. 103 as being unpatentable over Abeysekera in view of KNECKT and Asterjadhi, further in view of Nguyen et. al (US-20130121337-A1) referenced hereafter as “Nguyen”.

Regarding Claim 3 (Currently Amended). Abeysekera in view of KNECKT and Asterjadhi teaches: The method of claim 2
 furthermore Abeysekera discloses: wherein the request frame and the response frame are a request-to-send (RTS) and clear-to-send (CTS) frame respectively (Abeysekera – FIG. 10, ¶0189 .. RTS frame uses Scrambler Initialization of a wireless frame header; FIG. 15 depicts Header; FIG.2 & ¶0156 See claim1 transmits ERTS frames..solely on secondary channels (Channels 2-4); FIG.2 & ¶0156; FIG. 21 & ¶0247 See claim1 …CTS frames..on secondary channels .. ECTS frame includes list information showing available channel numbers among channel numbers notified via ERTS; NOTE: RTS frames requesting secondary channels and CTS Frames granting secondary channels), each comprising a Physical (PHY) Header (Abeysekera – FIG. 15 & FIG. 10 See above; NOTE: frame header ) 
furthermore KNECKT discloses: wherein the request frame and the response frame are a request-to-send (RTS) and clear-to-send (CTS) frame respectively (KNECKT FIG. 4 & ¶0068;FIG. 6B See claim1 ; FIG.4 & ¶0071; ¶0072; FIG. 6B & ¶0081 See claim1 ; NOTE: RTS transmit device sends RTS request (frame) on idle one or more secondary channels & response CTS frames sent on one or more secondary channels in response to corresponding RTS request frames from RTS transmit device on Secondary channels granting data transmission by RTS device), each comprising a Header and a Medium Access Control (MAC) Header (KNECT – FIG. 9 depicts MAC header & ¶0095 preamble 905…; FIG. 10 depict MAC header & ¶0101 preamble 1005; NOTE: both RTS frame and CTS frame have a preamble or header and MAC header )
Abeysekera in view of KNECKT and Asterjadhi does not appear to explicitly disclose or strongly suggest: and a Frame Check Sequence (FCS). 
Nguyen discloses: wherein the request frame and the response frame are a request-to-send (RTS) and clear-to-send (CTS) frame respectively, each comprising a Header and a Medium Access Control (MAC) Header (Nguyen – FIG. 6 & ¶0075……FIG. 6… example RTS frame… FIG. 7… example clear-to-send (CTS)), each comprising a Physical (PHY) Header (Nguyen FIG. 6, FIG. 7 & ¶0077…. fields: frame control (FC), sequence number, destination personal area network (PAN) identifier, destination address, source PAN identifier, source address; NOTE: Physical layer parameters in RTS frame) and a Medium Access Control (MAC) Header[[,]] (Nguyen FIG. 6, FIG. 7 ¶0077…. DODAG_ID allows a node which receives the RTS frame to accept or reject the RTS frame by verifying routing consistency conditions at the MAC sub-layer; ¶0095…. DODAG_ID: This field is analogous to the corresponding field of the RTS frame; NOTE: MAC layer field or header ) and a Frame Check Sequence (FCS) (Nguyen FIG. 6 & FIG. 7: NOTE: FCS in both RTS and CTS frames along with other headers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abeysekera in view of KNECT and Asterjadhi with teachings of Nguyen, since Nguyen provides an effective way of routing transmissions within a heterogeneous multi-channel wireless mesh network that includes multiple different generations of nodes or nodes otherwise having differing capabilities (Nguyen - ¶0005, 0007).

Regarding Claim 4. (Currently Amended) Abeysekera in view of KNECKT, Asterjadhi and Nguyen teaches: The method of claim 3 
furthermore Asterjadhi discloses: wherein the PHY Header of one or both of the RTS frame and the CTS frame includes a temporary primary channel subfield for indicating if the secondary channel is [[a]] the temporary primary channel (Asterjadhi - FIG. 6A…. a frame format for a PPDU 600A…. comprise an L-STF/L-LTF/LSIG field 602A, a Service field 604A, and a PHY Service Data Unit 606A; FIG. 7C…. a bitmap of 7 bits may be provided in which each bit of the bitmap may indicate a different idle channel (e.g., CB_P2, CB_S2, CB_P3, CB_S3, etc.…..FIG. 7A; FIG. 7A & ¶0070 See Claim1; FIG. 8 & ¶0071 See Claim1…AP may send a channel allocation (CHA) frame (e.g., a data frame, RTS frame, CTS frame, etc.); NOTE: a PPDU data frame format with a subfield within the header to the PSDU for RTS /CTS (i.e. a PHY header of one or both of RTS/CTS) indicating idle channels including contiguous secondary channels identified for use as temporary primary channels for data where the header is attached to either RTS frame or CTS frame).
furthermore Abeysekera discloses: wherein one or both of the RTS frame and the CTS frame includes a temporary primary channel subfield (Abeysekera -FIG. 21 & ¶0245 see claim 1.. transmit ECTS …. while temporarily using one of idle secondary channels as a primary channel; NOTE: ECTS i.e. response frame identifies a secondary as a primary channel and has a field of secondary channels identified by ERTS) for indicating if the secondary channel that the CTS frame is sent on is [[a]] the temporary channel (Abeysekera -FIG. 21 & ¶0245 see claim 1; ¶0247 .. See claim 1.. ECTS frame includes list information showing available channel numbers among channel numbers notified via ERTS; NOTE: both ECTS and ERTS frames are fields of information that contain a list within or subfield within the field of information (ECTS or ERTS) identifying secondary channels to be used temporarily by RTS transmitting device or CTS sending device when primary channel is busy, wherein at least for the procedures of FIG. 21, the ECTS sent by the receiving device i.e. ECTS sending device, indicates confirms via fields within the ECTS, the secondary channels selected by the receiving device as identified by the ERS as the temporary channel available for use.  It is noted that Asterjadhi teaches PHY header of one or both of RTS/CTS indicating idle channels including contiguous secondary channels identified for use as temporary primary channels, and Abeysekera furthermore teaches ECTS sending device, confirming via fields within the ECTS, the secondary channels chosen by the RTS, and therefore in combination (Abeysekera in view of Asterjadhi) the limitation as recited is taught where the ECTS response fields confirms, and the ECTS is sent on the channels comprising the channels chosen by the RTS where the RTS designates the channels as the primary channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abeysekera in view of KNECKT, Asterjadhi and Nguyen further with the teachings of Asterjadhi, since Asterjadhi presents techniques for legacy compatible signaling for channel bonding, which may enable a more efficient use of bandwidth e.g., by enabling secondary channels to be used for delivering and receiving PPDUs to multiple STAs, while the primary channel is used by legacy STAs (Asterjadhi - ¶0057).

Regarding Claim 5. (Currently Amended) Abeysekera in view of KNECKT, Asterjadhi and Nguyen teaches: The method of claim 4,
furthermore Asterjadhi discloses: comprising: selecting, one of the secondary channels as [[a]] the temporary primary channel (Asterjadhi - FIG. 6A…. See Claim 4; FIG. 7C…. See claim 4; FIG. 7A; FIG. 7A & ¶0070 See Claim1; FIG. 8 & ¶0071 See Claim1…AP may send a channel allocation (CHA) frame (e.g., a data frame, RTS frame, CTS frame, etc.); NOTE: RTS indicating idle channels including contiguous secondary channels identified for use as temporary primary channels for the data transmission i.e. the secondary channels chosen as the primary channel for data transmission)
furthermore Abeysekera discloses: comprising: selecting, when the transmit device receives CTS frames from receive device on a plurality of the secondary channels, one of the secondary channels as [[a]] the temporary channel based on the temporary primary channel subfield (Abeysekera -FIG. 21 & ¶0245 see claim 1 & Claim 4 ; NOTE: ECTS i.e. response frame identifies a secondary as a primary channel and has a field of secondary channels identified by ERTS) of the CTS frames (Abeysekera - ¶0245 see claim 1.. possible to transmit ECTS on noncontiguous channels while temporarily using one of idle secondary channels as a primary channel; ¶0247 .. See claim 1.. ECTS frame includes list information showing available channel numbers among channel numbers notified via ERTS; NOTE: both ECTS and ERTS frames are fields of information that contain a list within i.e. a subfield within the field of information (ECTS or ERTS) identifying secondary channels chosen by the RTS to be used as the channel temporarily by RTS transmitting device)); 
furthermore KNECKT discloses: comprising: the transmit device receives CTS frames from receive device on a plurality of the secondary channels; and performing, after receiving the CTS Frames and prior to sending the data transmission, sensing of the selected channel to confirm that the selected channel is idle (KNECT FIG. 6 A & ¶0079.. After another SIFS, RTS station 110 transmits data 650a, 650b, and 650d in channels that correspond to the received CTS frames; ¶0082 See claim 1; NOTE: after receiving CTS response, RTS Station performs ED over SIFS or sensing prior to sending data on channels corresponding to CTS frames ).  

Regarding Claim 6. (Original) Abeysekera in view of KNECKT, Asterjadhi and Nguyen teaches: The method of claim 4 
furthermore Asterjadhi discloses: wherein the temporary primary channel subfield consists of a single bit in a service field of the PHY Header (Asterjadhi – See Claim 4 FIG. 6A…. a frame format for a PPDU 600A…. comprise an L-STF/L-LTF/LSIG field 602A, a Service field 604A, and a PHY Service Data Unit 606A; FIG. 7C…. a bitmap of 7 bits may be provided in which each bit of the bitmap may indicate a different idle channel (e.g., CB_P2, CB_S2, CB_P3, CB_S3, etc.…..FIG. 7A; FIG. 7A & ¶0070 See Claim1; FIG. 8 & ¶0071 See Claim1…AP may send a channel allocation (CHA) frame (e.g., a data frame, RTS frame, CTS frame, etc.); NOTE: a PPDU data frame format with a Service field i.e. a subfield within the header to the PSDU for RTS /CTS (i.e. a PHY header of one or both of RTS/CTS) comprising a bit map which consists bits where each bit i.e. a single bit in the service field identifies the contiguous secondary channels identified as the temporary primary channel).

Regarding Claim 13 (Currently Amended). Abeysekera in view of KNECKT and Asterjadhi teaches: The AP of claim 12 (See the rejection of Claim 3, Claim 13 recites similar and parallel features to Claim 3, and Claim 13 pertains to an access point associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate) wherein the request frame and the response frame are a request-to-send (RTS) and clear-to-send (CTS) frame respectively, each comprising a Physical (PHY) Header and a Medium Access Control (MAC) Header[[,]] and a Frame Check Sequence (FCS) (See the rejection of Claim 3, Claim 13 recites similar and parallel features to Claim 3, and Claim 13 pertains to an access point associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 14 (Currently Amended)  Abeysekera in view of KNECKT, Asterjadhi and Nguyen teaches: The AP of claim 13 
(See the rejection of Claim 4, Claim 14 recites similar and parallel features to Claim 4, and Claim 14 pertains to an access point associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate) The AP of claim 13 wherein the PHY Header of one or both of the RTS frame and the CTS frame includes a temporary primary channel subfield for indicating if the secondary channel that the CTS frame is sent on is [[a]] the temporary primary channel (See the rejection of Claim 4, Claim 14 recites similar and parallel features to Claim 4, and Claim 14 pertains to an access point associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate). 
 
Regarding Claim 15 (Currently Amended). Abeysekera in view of KNECKT, Asterjadhi and Nguyen teaches: The AP of claim 14 wherein the executable instructions, when executed by the processing unit, cause the AP to: 
(See the rejection of Claim 5, Claim 15 recites similar and parallel features to Claim 5, and Claim 15 pertains to an access point associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate) select, when the AP receives CTS frames from STA on a plurality of the secondary channels, one of the secondary channels as [[a]] the temporary primary channel based on the temporary primary channel subfield of the CTS frames; and perform, after receiving the CTS Frames and prior to sending the data transmission, sensing of the selected temporary primary channel to confirm that the selected temporary primary channel is idle (See the rejection of Claim 5, Claim 15 recites similar and parallel features to Claim 5, and Claim 15 pertains to an access point associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 16 (Original). Abeysekera in view of KNECKT, Asterjadhi and Nguyen teaches: The AP of claim 14 
(See the rejection of Claim 6, Claim 16 recites similar and parallel features to Claim 6, and Claim 16 pertains to an access point associated to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)
wherein the temporary primary channel subfield consists of a single bit in a service field of the PHY Header(See the rejection of Claim 6, Claim 16 recites similar and parallel features to Claim 6, and Claim 16 pertains to an access point associated to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate).

Allowable Subject Matter
19. 	Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to all of the following conditions:
(1)  that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that all independent claims were amended with similar features and the amendments were submitted in a formal response,
(3) that the claim limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations,
(4) that all pending issues associated with the claims including:
 	(a) clarifying applicable issues related with claim objections under minor informalities and/or 112 rejections, 
(b) issues related with the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations, including the independent claims, 
are all acceptably resolved, and do not result in a case where, given the scope of any applicant claimed amendments and/or arguments, examination would require would require further consideration.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 10, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the ToSR frame and the ToSG frame each include an acknowledgement mode field for selectively indicating the first acknowledgement mode or the second acknowledgement mode”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        10/13/2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414